Case 1:20-cv-01855-JPH-TAB Document 12 Filed 09/08/20 Page 1 of 2 PageID #: 36




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

MAURICE GILLESPIE,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:20-cv-01855-JPH-TAB
                                                       )
FEDERAL CORRECTIONAL INSTITUTION                       )
CUMBERLAND, et al.                                     )
                                                       )
                               Defendants.             )

                                               ORDER

        On July 24, 2020, the Court granted Mr. Gillespie's motion to proceed in forma pauperis,

assessed an initial partial filing fee of $20.47, and ordered Mr. Gillespie to pay the initial partial

filing fee by August 20, 2020. The Court reminded Mr. Gillespie that although he was excused

from prepaying the full filing fee, he remained obligated for the $350.00 filing fee. On August 18,

2020, Mr. Gillespie filed a motion to waive the $350.00 filing fee. In support, Mr. Gillespie argues

that his sister makes a monthly deposit in his inmate trust account each month and that due to

restrictions in place in response to the COVID-19 pandemic, he has not yet been approved for

prison employment.

        The Prison Litigation Reform Act provides that even if a prisoner is allowed to proceed in

a civil action without prepaying the filing fee, "the prisoner shall be required to pay the full amount

of a filing fee." 28 U.S.C. § 1915(b)(1). A district court has no authority to waive this obligation.

Butler v. Deal, 794 F.App'x 542, 543 (7th Cir. 2020). Accordingly, Mr. Gillespie's motion to waive

the $350.00 filing fee, dkt. [11], is denied. He is ordered to pay the initial partial filing fee by

September 25, 2020. Failure to meet this deadline will result in the dismissal of the action without

prejudice to refiling within the statute of limitations.

                                                   1
Case 1:20-cv-01855-JPH-TAB Document 12 Filed 09/08/20 Page 2 of 2 PageID #: 37




SO ORDERED.
Date: 9/8/2020




Distribution:

MAURICE GILLESPIE
CUMBERLAND - FCI
CUMBERLAND FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 1000
CUMBERLAND, MD 21501




                                      2
